733 N.E.2d 466 (2000)
In the Matter of Frank W. RICCI.
No. 98S00-0001-DI-00035.
Supreme Court of Indiana.
August 14, 2000.

ORDER OF SUSPENSION UPON NOTICE OF GUILTY FINDING
The Indiana Supreme Court Disciplinary Commission, pursuant to Ind.Admission and Discipline Rule 23(11.1), has filed its Notice of Guilty Finding and Request for Suspension in this matter, therein requesting that this Court suspend the respondent, Frank W. Ricci, from the practice of law in this state until final resolution of the disciplinary charges pending against him. The notice was prompted by the finding by the United States District Court for the Southern District of Florida, West Palm Beach Division, on March 22, 2000, that the respondent is guilty of the crime of money laundering, in violation of 18 U.S.C. 1956(a)(3)(b).
And this Court, being duly advised, now finds that the respondent should be suspended from the practice of law in this state, effective immediately, pending final resolution of the disciplinary charges pending against him or further order of this Court.
IT IS, THEREFORE, ORDERED that the respondent, Frank W. Ricci, is hereby suspended from the practice of law in this state, effective immediately, pending final *467 resolution of the disciplinary charges pending against him or further order of this Court.
All Justices concur.